Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the helical spring being of contiguous turns, in a state of rest of the spring brake”. This language is confusing and unclear. Is the helical spring not contiguous when the spring brake is not at rest? Examiner does not know what applicant is trying to claim. 
Claim 1 recites “configured to cooperate”. It is unclear what is required for features to “cooperate” with each other. 
Claim 1 recites “at least a first bearing surface” and “the first bearing surface”.  This is confusing to use “at least a first ” and then the singular “the first”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation between 5˚ and 45˚, and the claim also recites 20˚ 
Claim 3 recites “the inclination”. Examiner presumes this should read – the angle of inclination --. 
Similarly to claim 1, claim 3 recites “the first bearing surface” while claim 1 recites “at least a first bearing surface”
Claim 4 recites “a first lug” and “a second lug” while claim 1 recites “at least a lug”. It is unclear if the first and second lug are in addition to the “a least a lug”. Similarly, claim 1 recites “a recess” while claim 4 recites “each of the first and second lugs comprise a recess”. 
Claim 4 recites “the recess of each first and second lugs comprises at least the first bearing surface”. It is unclear how each recess con comprise the singular bearing surface. 
Claim 4 recites “the recess of at least one of the recesses of the output member is inclined” while claim 5 recites “the recess of the output member comprising the first bearing surface inclined”. Claim 4 makes it seem like it is possible for multiple recesses to be inclined, while claim 5 appears to state that only one recess in inclined. 
This is not an exhaustive list and applicant should check all claims for proper antecedent basis and clarity of the terms.  
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-11,14,15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lagarde et al 8,253,288.
In regard to claims 1,3-11,14,15 and 17-20 with reference to Figures 1,6 and 7, Lagarde et al ‘288 disclose an electromechanical actuator for a home automation installation for closure or sun-protection, the electromechanical actuator
an electric motor (103)
a reducer (104)
a spring brake (105)
the spring brake (105) comprising at least: - a helical spring (230) being formed from a wire
a first end of the helical spring (230) forming a first tab (232a)
a second end of the helical spring (230) forming a second tab (232b)
the helical spring (230) being of contiguous turns, in a state of rest of the spring brake (105)
a drum (240) comprising a friction surface (241) configured to cooperate with at least a turn of the helical spring (230) in an assembled configuration of the spring brake (105)
an input member (210) and an output member (220)
the output member (220) comprising at least a lug (221a)
the lug (221a) comprising a recess (222a)
the recess (222a) in the lug (221a) comprising at least a first bearing surface (224a) configured to cooperate with one of the first and second tabs (232a) of the helical spring (230), in the assembled configuration of the spring brake, wherein the first bearing surface (224a) of the recess (222a) of the output member (220) is inclined relative to an axis of rotation (X230) of the spring brake by an angle of inclination of non-zero value.  

    PNG
    media_image1.png
    279
    405
    media_image1.png
    Greyscale


the output member (220) comprises a first lug (221a) and a second lug (221b), each of the first and second lugs (221a,221b) comprises a recess (222a, 222b)
the recess (222a,222b) of each of the first and second lugs (221a,221b) comprises at least the first bearing surface (224a,224b) configured to cooperate with one of the first and second tabs (232a,232b) of the helical spring in the assembled configuration of the spring brake
the first bearing surface (224a,224b)  of at least one of the recesses (222a, 222b) of the output member (220) is inclined relative to the axis of rotation of the spring brake by an angle of inclination of non-zero value.  
in the assembled configuration of the spring brake (150), the recess (222a,222b) of the output member (220) comprising the first bearing surface (224a,224b) inclined with respect to the axis of rotation of the spring brake (150) is that of the first or second lug (221a,221b) of the output member configured to cooperate with the first or second tab (232a,232b) of the helical spring (230) during a braking phase of the spring brake.
each of the recesses (222a,222b) of the output member (220) is inclined with respect to the axis of rotation of the spring brake by the angle of inclination of non-zero value.
each of the first and second tabs (232a,232b) of the helical spring (230) extends radially relative to the axis of rotation of the spring brake
the input member (210) comprises a driving tooth (211a)
in the assembled configuration of the spring brake (150) the first tab (232a) of the helical spring (230) is configured to cooperate with a first surface (213a) of the driving tooth (211a) of the input member, and the second tab (232b) of the helical spring is configured to cooperate with a second surface (213b) of the driving tooth (211a) of the input member, the second surface (213b) of the driving tooth (211a) being opposite to the first surface (213a) of the driving tooth
the spring brake (105) comprises a cap (250)
the recess (222a) comprises at least a second bearing surface inclined with respect to the axis of rotation of the spring brake  by an angle of inclination  of non-zero value.  

    PNG
    media_image2.png
    277
    455
    media_image2.png
    Greyscale

a screen (2) that can be wound on a winding tube (1) driven in rotation by the electromechanical actuator  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,12,13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagarde et al 8,253,288.
In regard to claim 2, Lagarde et al ‘288 fails to disclose:
the value of the angle of inclination
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Lagarde et al ‘288 make the value of the angle of inclination be in a range between 5˚ and 45˚, and preferably, in the order of 20˚ to 25˚ since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a range would allow for a secure engagement between the recess and the tab of the spring. 
In regard to claims 12,13 and 16, Lagarde et al ‘288 disclose: 
the inclination of the first bearing surface (224a) of the recess (222a) with respect to the axis of rotation of the spring brake (150) is such that the first bearing surface 
the output member (220) comprises a first lug (221a) and a second lug (221b), each of the first and second lugs (221a,221b) comprises a recess (222a, 222b)
the recess (222a,222b) of each of the first and second lugs (221a,221b) comprises at least the first bearing surface (224a,224b) configured to cooperate with one of the first and second tabs (232a,232b) of the helical spring in the assembled configuration of the spring brake
the first bearing surface (224a,224b)  of at least one of the recesses (222a, 222b) of the output member (220) is inclined relative to the axis of rotation of the spring brake by an angle of inclination of non-zero value.  
each of the first and second tabs (232a,232b) of the helical spring (230) extends radially relative to the axis of rotation of the spring brake
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C RAMSEY/           Examiner, Art Unit 3634                                                                                                                                                                                             
/JERRY E REDMAN/           Primary Examiner, Art Unit 3634